—Judgment, Supreme Court, Bronx County (George Covington, J.), rendered June 9, 1997, convicting defendant, after a jury trial, of rape in the first degree (two counts), sodomy in the first degree (two counts), burglary in the first and second degrees, sexual abuse in the first degree, intimidating a victim or witness in the third degree, criminal possession of a weapon in the fourt¡h degree, menacing in the second degree and criminal contempt in the second degree (two counts), and sentencing him to an aggregate term of lSVs to 40 years, unanimously affirmed.
We find no violation of defendant’s right to be present. Since the conferences in question involved questions of law as to the *305scope of cross-examination of a witness and the propriety of defendant’s opening statement, defendant’s presence was not required because his absence would not have had a substantial effect on his ability to defend (see, People v Rodriguez, 85 NY2d 586; People v Morales, 80 NY2d 450).
On the existing record, which defendant has not sought to expand by way of a CPL 440.10 motion, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.